Citation Nr: 1630741	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected bipolar disorder.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a September 2015 Board decision, the claim was reopened and remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in June 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In March 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran has not responded; thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In the September 2015 Remand, the Board determined that the Veteran should be afforded a VA examination with medical opinion to address whether he has a diagnosed sleep disorder and, if so, whether it was due to his military service or, caused or aggravated by his service-connected psychiatric disorder (bipolar disorder).

Upon remand, the Veteran was afforded a VA examination in February 2016 at which time the examiner diagnosed him with sleep apnea and insomnia.  The examiner determined that the Veteran's sleep apnea and insomnia were not incurred during his active duty service.  The examiner explained that "[t]he sleep disorder that the Veteran has at present is insomnia and sleep apnea.  The Veteran did not have documented insomnia or sleep apnea when in service.  His description of his sleeping pattern when in service does not indicate insomnia."  The examiner also concluded that the Veteran's sleep apnea and insomnia were not caused or aggravated by his service-connected bipolar disorder.  Crucially, however, the examiner provided no rationale to support the conclusion rendered as to secondary service connection.  Accordingly, the February 2016 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  By failing to ensure that the Veteran was afforded an adequate VA medical opinion, the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for a new VA opinion is warranted to clarify the etiology of the Veteran's claimed sleep disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that the Veteran's current sleep apnea and/or insomnia had their onset in service or are otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current sleep apnea and/or insomnia were caused (in whole or in part) by a service-connected disability, to specifically include bipolar disorder?

(c)  Is it at least as likely as not that the Veteran's current sleep apnea and/or insomnia are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include bipolar disorder?

If the Veteran's current sleep apnea and/or insomnia are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a sleep disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

